Name: 77/711/EEC: Commission Decision of 4 November 1977 determining the regions in which the co-responsibility levy introduced in respect of milk and milk products by Regulation (EEC) No 1822/77 is not applicable (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  EU finance;  regions of EU Member States;  processed agricultural produce
 Date Published: 1977-11-16

 Avis juridique important|31977D071177/711/EEC: Commission Decision of 4 November 1977 determining the regions in which the co-responsibility levy introduced in respect of milk and milk products by Regulation (EEC) No 1822/77 is not applicable (Only the Italian text is authentic) Official Journal L 292 , 16/11/1977 P. 0015 - 0015 Spanish special edition: Chapter 03 Volume 13 P. 0119 Portuguese special edition Chapter 03 Volume 13 P. 0119 COMMISSION DECISION of 4 November 1977 determining the regions in which the co-responsibility levy introduced in respect of milk and milk products by Regulation (EEC) No 1822/77 is not applicable (Only the Italian text is authentic) (77/711/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the market in milk and milk products (1), and in particular Article 6 thereof, Whereas Article 1 (4) of Commission Regulation (EEC) No 1822/77 of 5 August 1977 laying down detailed rules for the collection of the co-responsibility levy introduced in respect of milk and milk products (2), as amended by Regulation (EEC) No 2436/77 (3), provides that this levy shall not apply to milk sold by a producer to a dairy situated in a region where, suring 1976, the average daily quantity of milk delivered by producers was less than 10 kilograms per producer; Whereas the information supplied by the Member States and the statistical data available to the Commission indicate that the regions concerned are those listed in the Annex to this Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 The regions meeting the conditions referred to in Article 1 (4) of Regulation (EEC) No 1822/77 are listed in the Annex. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 4 November 1977. For the Commission Finn GUNDELACH Vice-President ANNEX >PIC FILE= "T0010597">(1)OJ No L 131, 26.5.1977, p. 6. (2)OJ No L 203, 9.8.1977, p. 1. (3)OJ No L 282, 5.11.1977, p. 8.